Citation Nr: 1616241	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  13-21 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1954 to June 1977. He died in May 2007. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In an August 2015 decision, the Board granted reopening of a previously denied claim for service connection for the cause of the Veteran's death. At that time, the Board remanded the reopened issue of service connection, on the merits, to the RO for the development of additional evidence. The RO developed additional evidence and returned the case to the Board for appellate review.


FINDINGS OF FACT

1. The Veteran was exposed to herbicides during his service in Vietnam.

2. The Veteran was not found to have any kind of cancer during service.

3. The Veteran's prostate cancer was diagnosed in 2004, was treated, and was found to be in remission in 2006.

4. The Veteran's acute myelogenous leukemia (AML) was diagnosed in 2006, and was the sole cause of his death in 2007.

5. The Veteran's prostate cancer did not cause or contribute to causing his AML or his death.

6. The Veteran's herbicide exposure did not cause or contribute to causing his AML or his death.


CONCLUSIONS OF LAW

1. The AML that caused the Veteran's death was not incurred or aggravated in service, and may not be presumed to be service connected. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. No service-connected disorder caused or contributed to causing, and prostate cancer did not cause or contribute to causing, the Veteran's death from AML. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

VA satisfied the duty to notify provisions in letters issued in August 2007, June 2008, and October 2015. In those letters, VA advised the appellant what information was needed to substantiate her claim.

The claims file contains service medical records, post-service medical records, and medical opinions. The medical opinions adequately address the relevant questions. The RO adequately fulfilled the Board's remand instructions.

The appellant was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.

Cause of Death

The appellant contends that the Veteran's exposure to herbicides during service or other events during service either caused the leukemia that caused his death, or that his prostate cancer was attributable to his herbicide exposure, and the prostate cancer contributed to causing his leukemia and his death.

On the certificate of death for the Veteran, the certifying physician stated that the cause of death was relapsed acute myelogenous leukemia (AML). The physician did not list any contributing, secondary, or additional cause of death.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection for certain chronic diseases, including leukemia, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. There is no contention or evidence that the Veteran's leukemia became manifest within a year after separation from service.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

Service connection for the cause of a veteran's death is warranted when a service-connected disability caused the death, or substantially or materially contributed to cause death. A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.312. In determining the whether a service-connected disability contributed to death, it must be shown that it contributed substantially and materially; that it combined to cause death, that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c). When it is determined that a veteran's death was service connected, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC). See 38 U.S.C.A. § 101 (West 2014). 

Under certain circumstances, service connection for certain specifically listed diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6). The Veteran served in Vietnam during the relevant period. VA presumes that he was exposed to an herbicide agent during that service. The diseases subject to that presumption include prostate cancer. 38 C.F.R. § 3.309(e). The diseases also include certain types of leukemia, specifically all chronic B-cell leukemias, including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia. Id. The type of leukemia that the Veteran had, AML, is not included among the types of leukemia presumed to be service-connected in herbicide-exposed veterans. Id. For service connection to be established for his AML, there must be direct evidence that it developed as a result of herbicide exposure, or direct evidence that it was incurred or aggravated in service.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service medical records do not contain any finding of leukemia, nor any indication that any clinician suspected that he had leukemia.

In private medical treatment of the Veteran in June 2005, S. W. D., M.D., reported on the results of testing in the course of treatment for his prostate cancer. In May 2006, D. W. O., M.D., noted that the Veteran had new onset acute leukemia. Dr. O. stated that symptoms four weeks earlier led to testing which led to the diagnosis. She noted his history of diagnosis in September 2004 with prostate cancer, and of subsequent treatment for the prostate cancer. She stated that his prostate-specific antigen (PSA) had since normalized to less than 1. She characterized this as a complete response to the prostate cancer treatment.

The appellant has submitted statements in support of her claim. She asserted that the Veteran's prostate cancer and leukemia are related to his exposure to the herbicide Agent Orange during his Vietnam service. She contended that his prostate cancer developed as a result of the herbicide exposure, and that his prostate cancer migrated or metastasized and resulted in his leukemia.

In October 2015, a VA physician reviewed the claims file. The physician noted that the Veteran's service treatment records contain no evidence of AML. He provided the opinion that the Veteran's AML was not incurred in service. The physician noted that the Veteran had prostate cancer that was diagnosed in 2004. He stated that his prostate cancer was treated, and in 2006 was found to be in remission. He noted that the Veteran died from AML in 2007. He opined that, as the Veteran's prostate cancer was in remission when his AML was diagnosed, the prostate cancer did not cause the AML. Citing the death certificate, he opined that the Veteran's death was solely due to AML, and was not due to prostate cancer. He also opined that the cause of his death was not related to his herbicide exposure. 

In February 2016, the appellant submitted in support of her claim a copy of a 2008 Board decision in the case of another veteran. In that case, the Board considered medical history and opinions specific to that veteran, and granted service connection, based on herbicide exposure, for that veteran's AML. Board decisions are not precedential.  That decision was based on facts different from those in the present case.

The VA physician who reviewed the file and provided opinions in 2015 is competent to address questions of medical causation. He cited to the medical records and explained his opinions with adequate clarity. His opinions regarding medical causation therefore carry substantial evidentiary weight. No physician has supported onset of the Veteran's AML in service, a causal relationship between his prostate cancer and his AML, or a causal relationship between his herbicide exposure and his AML. The physician who signed the death certificate and the 2015 VA reviewing physician each indicated that AML was the sole cause of his death, that is, that prostate cancer did not contribute to causing his death. Considering all of the evidence, including the 2015 medical opinion and the other medical evidence, the greater persuasive weight, or preponderance, of the evidence is against incurrence of the Veteran's AML in service, a relationship between his herbicide exposure and his AML, a causal relationship between his prostate cancer and his AML, or a direct or contributory causal relationship between his prostate cancer and his death. The Board therefore denies service connection for the cause of his death.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


